Citation Nr: 0000473	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for tendinitis of the 
left shoulder, currently rated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had active service from December 1990 to 
September 1991.  He served in Southwest Asia from February to 
August 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This case was remanded by the Board 
in July 1996 for further development.  It has now been 
returned to the Board for adjudication.  Part of the 
development was to ascertain whether the appellant was 
represented.  He did not respond to a clarification letter.  
It was indicated in that letter, that without action on his 
part, the appeal would proceed on the basis that he was 
unrepresented.  The matter has now been returned to the 
Board.

There are some other issues that the appellant has raised.  
Sufficient development to begin the appellate process has not 
been undertaken as to those issues.  Accordingly, this 
decision is limited to the issue set forth on the title page.

Subsequent to the last rating determination by the RO, the 
appellant submitted some additional evidence.  Some of the 
information is for other claims.  To the extent there was 
evidence concerning the left shoulder, it was copies of 
records already of record.  Thus, further development 
pursuant to 38 C.F.R. § 20.1304 is not required at this time.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran's left shoulder tendinitis is currently 
manifested by subjective complaints of pain with a tingling 
sensation, and loss of strength, worse when lifting, or brisk 
movements.

3.  Current objective findings of the veteran's left shoulder 
tendinitis include flexion to 145 degrees, abduction to 110 
degrees, internal rotation to 17 degrees, and external 
rotation to 90 degrees.  There was some tenderness to 
palpation over the rotator cuff and bicipital tendons.  X-
rays of the left shoulder reveal a radiographically normal 
shoulder with no evidence of bone or joint disease.  

4.  There is no objective clinical evidence of swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tendinitis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Plate I, 
Diagnostic Codes (DCs) 5024-5003, 5200, 5201, 5202, 5203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability is the VA examination in June 1995.  
However, all pertinent evidence in the appeal period will be 
considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DC 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The service medical history involving the left shoulder 
disability is summarized briefly as follows.  Service medical 
records (SMR) show that appellant was seen in April 1991 for 
left shoulder pain.  He was treated and returned to duty.    

In a VA examination in February 1993 the appellant stated 
that he injured his left
shoulder while unloading ammunition in Saudi Arabia. He was 
given light duty and
medication for five days, and returned to duty.  He claimed 
that he had on and off
pain and discomfort of the left shoulder when lifting or 
sleeping on the shoulder.
The veteran noted he was receiving treatment at the VA.  X-
rays were all reportedly
normal.   

The examiner noted that appellant was right handed.  A left 
shoulder examination was negative except for painful 
movements.  On the general medical portion of the 
examination, it was noted that there was a full range of 
motion with no tenderness. The diagnosis was left shoulder 
tendinitis.

By rating decision in June 1994, service connection for left 
shoulder tendinitis was granted, and a 10 percent rating was 
assigned.  This rating noted that there was reported painful 
motion, and that the rating was established for functional 
loss due to pain.  It was noted that there was a normal 
examination except for painful movements.  This rating has 
remained in effect since that time. 

A hearing was held at the RO in June 1995, and appellant 
offered testimony in support of his claim.  He testified that 
he had some limitation of motion of the left shoulder, and 
had missed some time from work because of his disorder.  He 
reported that he had undergone some therapy for the shoulder, 
but that it had not helped.  A transcript of the hearing 
testimony is on file.

In a VA examination in June 1995, the appellant complained of 
pain in the left
shoulder with radiation to his neck associated with a 
tingling sensation and loss of
strength. The pain was worse with brisk movement or when 
lifting objects.

The examiner noted no swelling, or deformity; medial, 
lateral, anterior, or posterior instability of the left 
shoulder.  There was no muscle atrophy and muscle strength of 
the left shoulder was 5/5 which is normal. There was 
crepitus; and tenderness to palpation on the left shoulder 
rotator cuff tendon and bicipital tendon. The range of motion 
(ROM) of the left shoulder was flexion of 145 degrees, 
extension of 65 degrees, abduction of 110 degrees, internal 
rotation of 17 degrees, and external rotation of 90 degrees.  
The diagnosis was left shoulder adhesive capsulitis with 
tendinitis.

Additional medical records of file include several private 
and VA records of treatment for several physical 
disabilities.  They also include X-ray evidence of normal 
well preserved left shoulder bones and joints with no 
evidence of bone or joint diseases.  When examined in August 
1993 it was noted that there was no swelling.  Palpation of 
the anterior shoulder could reproduce the pain.  In January 
1995, there were no abnormal findings with a full range of 
motion.  There was adequate sensory and motor systems.

The RO has rated the veteran's left shoulder tendinitis 
analogously under DCs 5003/5024/5201, as tenosynovitis. Under 
DC 5024, tenosynovitis is rated on limitation of motion of 
the affected parts, as degenerative arthritis (DC 5003).  The 
Board will also consider DCs 5200, 5202, and 5203 for 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, and impairment of the clavicle or scapula.  It 
is noted that the veteran is right handed, as such all the 
following rating criteria are applicable to the minor arm.

Under DC 5201, Arm, limitation of motion of:

A 20 percent evaluation is warranted with limitation of 
motion of the arm at shoulder level, or to midway between the 
side and shoulder level.  A 30 percent evaluation is in order 
with limitation of the arm to 25 degrees from the side.
  

Under DC 5200, Scapulohumeral articulation, ankylosis of:

A 20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation with abduction to 60 
degrees, when the veteran can reach his mouth and head.  

 
Under DC 5202, Humerus, other impairment of:

A 20 percent evaluation is warranted for malunion of the 
humerus with either moderate, or marked deformity or 
recurrent dislocation of the scapulohumeral joint with 
frequent or infrequent episodes and guarding of all arm 
movements.  A 40 percent evaluation would be in order for 
fibrous union of the humerus.  


Under DC 5203, Clavicle or scapula, impairment of:

A 20 percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.  A 10 percent rating is warranted for 
nonunion without loose movement, or with malunion.

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down.  38 C.F.R. § 4.71, Plate I.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met.  First, the Board 
notes that the clinical findings do not disclose that he has 
ankylosis of the scapulohumeral articulation.  Ankylosis is 
defined as stiffening or fixation of a joint.  For example, 
on the recent VA examination he was able to move his left 
shoulder to 145 degrees of flexion and 110 degrees of 
abduction (with 180 degrees noted to be in a full up and down 
position).  Further, while internal rotation was noted to be 
17 degrees, external rotation was to 90 degrees (with 90 
degrees being anatomically full range of motion for both).  
Further, X-rays showed no evidence of ankylosis.  
Accordingly, there is some limitation of motion with 
associated pain for which the compensable rating is assigned.  
The limitation of motion to a compensable degree, under the 
criteria set out above is not shown.  Therefore, the Board 
can find no basis under DC 5200 to grant the veteran an 
increased evaluation.  

Moreover, while a 20 percent evaluation is warranted with 
limitation of motion of the arm to shoulder level, or midway 
between the side and the shoulder level of the minor arm.  
The most recent VA examination showed that the veteran had 
flexion to 145 degrees, abduction to 110 degrees.  While the 
evidence is uncontroverted that the veteran has some pain 
with motion, there is no competent evidence that his 
limitation warrants a 20 percent evaluation under this code.

In addition, there is no evidence of recurrent dislocation of 
the scapulohumeral joint or malunion of the humerus such to 
warrant a higher than 10 percent evaluation under DC 5202.  
Finally, as there is no clavicle deformity, there is no basis 
for an increased rating under DC 5203.

In this case, the rating is assigned for pain, and that 
contemplates the minimal limitation of motion that is 
demonstrated.  There is no basis, even giving consideration 
to the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
the provisions of 38 C.F.R. § 4.40 et seq., to assign a 
higher rating.  The functional limitation due to pain is 
contemplated in the current compensable rating and indicia of 
a higher rating such as atrophy are not shown.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has symptoms that more nearly 
approximate mild tendinitis of the left shoulder.  The Board 
concludes that the currently assigned 10 percent evaluation 
for tendinitis of the left shoulder is an adequate 
reflections of the level of disability resulting from such 
pain.  It is the further conclusion of the Board that the 
current rating contemplates the degree of functional 
impairment present due to pain on movement so that separate 
ratings under other provisions of the rating schedule are not 
indicated.
 
The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the left shoulder disability.  The 
weight of the evidence of record is against an evaluation in 
excess of 10 percent for the left shoulder disability, and 
the provisions regarding reasonable doubt are not applicable.


ORDER

Entitlement to a rating in excess of 10 percent for 
tendinitis of the left shoulder, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

